DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zhou et al. (US 2015/0268763 A1) teaches OLED pixel circuit that compensate for non-uniformity of the threshold voltage of transistor, an initialization phase and a data writing phase.
As to claim 1, the prior art of record does not disclose applicant’s claimed invention: 
“A driving method of a semiconductor device, the semiconductor device comprising: 	first to fifth transistors; a capacitor comprising first and second electrodes; a pixel electrode; andfirst to fourth wirings, wherein the second transistor, the fourth transistor, and the third transistor are electrically connected in series between the first wiring and the third wiring, wherein one of a source and a drain of the first transistor is electrically connected to the second wiring supplied with a first potential, wherein the other of the source and the drain of the first transistor is electrically connected to the pixel electrode, wherein one of a source and a drain of the second transistor is electrically connected to the first wiring supplied with a data signal, wherein the other of the source and the drain of the second transistor is electrically connected to a first node to which a first electrode of the capacitor and the fourth transistor are electrically connected, wherein one of a source or drain of the third transistor is electrically connected to the third wiring supplied with a second potential, wherein the other of the source and the drain of the third transistor is electrically connected to a second node to which the fourth transistor and a gate of the first transistor are electrically connected, wherein one of a source and a drain of the fifth transistor is electrically connected to the fourth wiring supplied with a third potential, and wherein the other of the source and the drain of the fifth transistor is electrically connected to a third node to which a second electrode of the capacitor and the pixel electrode are connected,the driving method of the semiconductor device comprising: an initializing operation, a threshold voltage correction operation after the initializing operation, a data writing operation after the threshold voltage correction operation, wherein the initializing operation comprises: turning the first transistor ON, turning the second transistor OFF, turning the third transistor ON, turning the fourth transistor ON, and turning the fifth transistor ON so that the first potential is supplied to the first node and the second node and the third potential is supplied to the third node; wherein the threshold voltage correcting operation comprises: turning the fifth transistor OFF and charging the capacitor with a drain current of the first transistor until the first transistor turning OFF, wherein the second transistor is OFF, and the first transistor, the third transistor, and the fourth transistor are ON during the threshold voltage correcting operation, and wherein the data writing operation comprises: turning the second transistor ON and turning the fifth transistor OFF, and inputting a potential of the data signal to the first node,turning the third transistor OFF after the potential of the data signal is inputted to the first node, and then turning the second transistor OFF, wherein the first transistor and the fourth transistor are OFF during the data writing operation.”
As to claim 4, the prior art of record does not disclose applicant’s claimed invention: 
“A driving method of a semiconductor device, the semiconductor device comprising:first to fifth transistors; a capacitor comprising first and second electrodes; a pixel electrode;first to fourth wirings; and first to fourth gate wirings, wherein the second transistor, the fourth transistor, and the third transistor are electrically connected in series between the first wiring and the third wiring, wherein one of a source and a drain of the first transistor is electrically connected to the second wiring supplied with a first potential, wherein the other of the source and the drain of the first transistor is electrically connected to the pixel electrode, wherein one of a source and a drain of the second transistor is electrically connected to the first wiring supplied with a data signal, wherein the other of the source and the drain of the second transistor is electrically connected to a first node to which a first electrode of the capacitor and the fourth transistor are electrically connected, wherein one of a source or drain of the third transistor is electrically connected to the third wiring supplied with a second potential, wherein the other of the source and the drain of the third transistor is electrically connected to a second node to which the fourth transistor and a gate of the first transistor are electrically connected, wherein one of a source and a drain of the fifth transistor is electrically connected to the fourth wiring supplied with a third potential, and wherein the other of the source and the drain of the fifth transistor is electrically connected to a third node to which a second electrode of the capacitor and the pixel electrode are connected, wherein the first to fourth gate wirings are electrically connected to gates of the second transistor, the third transistor, the fifth transistor, and the fourth transistor, respectively, the driving method of the semiconductor device comprising:an initializing operation, a threshold voltage correction operation after the initializing operation, a data writing operation after the threshold voltage correction operation, wherein the initializing operation comprises: turning the first transistor ON, turning the second transistor OFF, turning the third transistor ON, turning the fourth transistor ON, and turning the fifth transistor ON so that the first potential is supplied to the first node and the second node and the third potential is supplied to the third node;wherein the threshold voltage correcting operation comprises: turning the fifth transistor OFF and charging the capacitor with a drain current of the first transistor until the first transistor turning OFF,wherein the second transistor is OFF, and the first transistor, the third transistor, and the fourth transistor are ON during the threshold voltage correcting operation, and wherein the data writing operation comprises: turning the second transistor ON and turning the fifth transistor OFF, and inputting a potential of the data signal to the first node, turning the third transistor OFF after the potential of the data signal is inputted to the first node, and then turning the second transistor OFF, wherein the first transistor and the fourth transistor are OFF during the data writing operation.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624